EXHIBIT 10.16

 

NOTE: THE APPEARANCE OF “[***]” IN THIS EXHIBIT INDICATES MATERIAL WHICH HAS
BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. A COPY OF THE EXHIBIT
CONTAINING THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Oil Feedstock Supply Agreement

 

This Oil Feedstock Supply Agreement (this “Agreement”) is made and entered into
as of May 9, 2008 (“Effective Date”), by and between Blackhawk Biofuels, LLC, a
Delaware limited liability company (“Producer”), Renewable Energy Group, Inc., a
Delaware corporation (“REG”) and Bunge North America, Inc., a New York
corporation (“Bunge”) (each of Producer and Bunge a “Contracting Party,” and
collectively the “Contracting Parties”).

 

A.                                   A biodiesel plant is currently under
construction by Biofuels Company of America, LLC (“BCA”) for which BCA and Bunge
have entered into that certain Oil Feedstock Supply Agreement originally made
and entered into as of September 5, 2006, and amended and restated as of
November 3, 2006.

 

B.                                     As of the Effective Date, Producer will
have purchased all of the assets of BCA and will own the biodiesel plant (the
“Facility”) located adjacent to Bunge’s existing oil processing facility in
Danville, Illinois, pursuant to that certain Asset Purchase Agreement dated as
of March 14, 2008, by and between Producer, Bunge, BCA, REG, and Biodiesel
Investment Group, LLC (the “Purchase Agreement”).

 

C.                                     The Facility will be managed and operated
by REG Services Group, LLC, an Affiliate of REG.

 

D.                                    Producer desires to buy, and Bunge desires
to sell, all soybean oil (“Oil”) feedstock required for biodiesel production at
the Facility, all in accordance with the fees, payment, delivery, and other
terms set forth in this Agreement.

 

Therefore, the Parties agree:

 

1.                                       Exclusive Supplier.  To the extent
contemplated by this Agreement, Bunge will have the exclusive right to provide
all Oil that Producer requires for biodiesel production at the Facility during
the Term (as defined in Section 5.1 hereof), including the Facility as initially
constructed and any modifications or expansions thereof.

 

1.1                                 Provision of Standard Monthly Amounts.  In
accordance with the provisions of this Agreement, each month during the Term (as
defined in Section 5.1 hereof), Bunge has the exclusive right to provide, and
Producer the right to purchase from Bunge, all Oil that Producer requires for
biodiesel production at the Facility up to the Standard Monthly Amount (as
defined in Section 1.3).  It is the expectation of the Contracting Parties that
the Oil to be supplied to Producer under this Agreement will be originally
processed at Bunge’s oil processing facility in Danville, Illinois, except to
the extent production at Bunge’s Danville facility is insufficient to meet
Producer’s needs.

 

--------------------------------------------------------------------------------


 

1.2                                 Overage Amounts.  If Producer requires any
Oil for biodiesel production at the Facility in excess of the Standard Monthly
Amount for a given month, Producer may not obtain any such quantity of Oil
without first complying with the following procedures:

 

(a)                                  Producer must notify Bunge (an “Overage
Request”) with regard to a given month of the quantity of Oil in excess of the
Standard Monthly Amount that Producer wishes to procure for such month.

 

(b)                                 Within 24 hours after receiving an Overage
Request, Bunge will notify Producer how much Oil (the “Proposed Quantity”) Bunge
is willing to supply to Producer in response to such Overage Request.

 

(c)                                  Bunge will have the exclusive right to
provide, and Producer will have the right to purchase from Bunge, the Proposed
Quantity upon the terms set forth in a Specific Order (as defined in
Section 2.2) negotiated by the Contracting Parties.  If the Contracting Parties
cannot mutually agree upon the terms of a Specific Order for such Proposed
Quantity within 24 hours after Bunge’s receipt of an Overage Request, then
Producer may obtain a quantity of oil equal in volume to the Proposed Quantity
from any third party at any price that it negotiates; provided that such
third-party price may not be equal to or higher than the last price offered by
Bunge during the negotiations between the Contracting Parties.

 

(d)                                 To the extent that the quantity specified by
Producer in a specific Overage Request exceeds the applicable Proposed Quantity,
then Producer may obtain a quantity of Oil equal to such excess amount from any
third party at any price that it negotiates.

 

1.3                                 Standard Monthly Amount.  The initial
“Standard Monthly Amount” will be 9,333,333 pounds of Oil.  Notwithstanding
anything contained in this Agreement to the contrary, Bunge will have no
obligation to supply any Oil pursuant to this Agreement prior to October 1,
2008, unless otherwise agreed by the Contracting Parties.  After March 1, 2009,
the Contracting Parties will negotiate whether to make reasonable modifications
to the Standard Monthly Amount.

 

1.4                                 Alternate Feedstock.  If Producer elects to
utilize a vegetable oil feedstock other than Oil, Producer will provide Bunge
with a fair opportunity to participate in procuring such alternate feedstock for
Producer.

 

2.                                       Order and Delivery.

 

2.1                                 Forecasts.  At least three months prior to
the beginning of each six-month period during the Term (from January 1 to
June 30, and from July 1 to December 31), Producer will deliver to Bunge its
best, good faith estimate (each a “Forecast”) of anticipated Oil requirements
during such six-month period at the Facility.  The purpose of the Forecasts is
to provide notice to Bunge of anticipated Oil requirements and Bunge’s actual
obligation to deliver Oil to the Facility shall be governed by the other
sections of this Article 2.

 

2.2                                 Specific Orders.  After Producer proposes to
purchase Oil, the Contracting Parties will negotiate in good faith the Basis (as
defined in Schedule 4.1) and delivery date(s) for the

 

2

--------------------------------------------------------------------------------


 

applicable quantity of oil, and if agreed, will enter into a purchase agreement
for such Oil in the form attached hereto as Exhibit A (a “Specific Order”),
which will set forth the mutually agreed-upon Basis and delivery date(s). 
Subject to the other provisions of this Agreement (including Section 3.1), Bunge
will deliver to Producer Oil as required by Specific Orders under this
Article 2.

 

2.3                                Amounts.

 

(a)                                  Monthly Confirmations.  At least 60 days
before the first day of each month during the Term (the “Notice Date”), Producer
will deliver to Bunge a written confirmation (each a “Monthly Confirmation”) of
its Oil requirements at the Facility for such month.  By way of illustration,
Producer will deliver a Monthly Confirmation for April of a given (non-Leap)
year on or before January 31 of that year, and then deliver a Monthly
Confirmation for May of that year on or before March 1 of that year.  Each
Monthly Confirmation will include (i) amounts under all then-existing Specific
Orders for such month and (ii) any additional amounts requested by Producer for
such month.  If by the Notice Date for a month, the Contracting Parties have not
entered into one or more Specific Orders sufficient to cover such additional
amounts of Oil requested in the applicable Monthly Confirmation (i.e., not
already covered by Specific Orders), then Bunge will have no obligation to enter
into Specific Order(s) for any portion of such additional amounts of Oil,
subject to the following sentence.  Notwithstanding the foregoing sentence,
until the date that is 30 days before the first day of the month for which
delivery of Oil is being requested, the Contracting Parties agree that they will
negotiate in good faith the Basis and delivery date(s) for, and if agreed, will
enter into Specific Orders (which will set forth the mutually agreed-upon Basis
and delivery date(s)) for up to five million additional pounds of Oil.  In
addition, Producer will give Bunge reasonable advance notice of any
circumstances that would reasonably be expected to materially affect Oil
requirements at the Facility.  Notwithstanding anything to the contrary in this
Agreement, Bunge will have no obligation to supply Producer with any Oil in a
given month in excess of 105% of the quantity stated in the applicable Monthly
Confirmation.

 

(b)                                 Production Schedules.  If the Contracting
Parties have entered into Specific Orders within the time frames set out under
Section 2.3(a) sufficient to cover all of the Oil requested by Producer for a
month in a timely delivered Monthly Confirmation, then Bunge will provide a
quantity of Oil sufficient to permit Producer to maintain its actual production
schedule for the month as described in such Monthly Confirmation, subject to
Sections 2.3(a) and 3.1(a) hereof.  On Thursday of each week, Producer will
provide Bunge notice of Producer’s best estimate (a “Weekly Estimate”) of its
production schedule for the following production week (Monday through Sunday).

 

2.4                                 Futures Price.  The “Futures Price” for any
given quantity of Oil under this Agreement (whether or not identified in a
Specific Order or actually delivered by Bunge) will be the Chicago Board of
Trade (“CBOT”) futures price set by the Contracting Parties prior to the first
business day of the month in which such Oil will be delivered to Producer;
provided that if the Contracting Parties have not set such CBOT futures price
prior to such first business day, then the Futures Price for such quantity of
Oil will be deemed to be the closing futures price on

 

3

--------------------------------------------------------------------------------


 

the CBOT for the nearby soybean oil contract on the last business day of the
month just prior to the applicable delivery month.

 

2.5                                Delivery.

 

(a)                                  Delivery and Receiving.

 

(i)                                     Bunge will deliver Oil sold under this
Agreement to the Facility primarily via a pipeline (the “Pipeline”) from Bunge’s
existing storage Tank #10 at its oil processing facilities in Danville; provided
that Bunge may deliver Oil to the Facility via truck if (A) the Pipeline is not
operating or (B) the production of Oil from Bunge’s oil processing facilities in
Danville is insufficient to meet Producer’s needs and Producer agrees to
purchase Oil from Bunge from a source other than Bunge’s Danville oil processing
facility, subject to Section 1.2.  Producer will ensure that the Facility has
the capability to receive and unload Oil delivered via the Pipeline and/or
truck.  All labor and equipment necessary to receive Oil will be supplied by
Producer without charge to Bunge.  Producer will direct the receiving of all Oil
purchased hereunder in a good and workmanlike manner in accordance with Bunge’s
reasonable requirements and normal industry practice.  Producer will maintain
(at its own expense) its receiving facilities in accordance with applicable laws
and regulations and in safe operating condition in accordance with normal
industry standards.

 

(ii)                                  Bunge will direct the delivery of all Oil
purchased hereunder in a good and workmanlike manner in accordance with
Producer’s reasonable requirements and normal industry practice.  All labor and
equipment necessary to deliver Oil will be supplied by Bunge without charge to
Producer.

 

(iii)                               Producer shall be responsible for the design
and installation of the entire Pipeline, including the feedstock supply pump
(noted as PME-5001 on Producer’s P&ID #450, rev.C, the “Supply Pump”) to be
located near Tank #10; provided that Bunge shall have the right to review and
approve the design, specifications, and time for installation of any portion of
the Pipeline on Bunge’s property.  Producer will maintain (at its own expense)
the Supply Pump and the entire Pipeline, including the portions on Bunge’s
property, in accordance with applicable laws and regulations and in safe
operating condition in accordance with normal industry standards.  Bunge hereby
grants Producer and its agents and designees all necessary rights of access
across Bunge’s property in order to permit Producer to meet its obligations
under this Section 2.5(a)(iii).  If Producer becomes aware of any leaks in or
from the Supply Pump or the Pipeline, Producer will immediately notify Bunge. 
If Bunge is required to deliver Oil via truck to the Facility because the
Pipeline is not operating, the costs to provide such alternate delivery shall be
borne by Producer.

 

(b)                                 Flow Meter; Records.  With regard to Oil
delivered to the Facility via the Pipeline, Producer will determine the volume
of delivered Oil by using a flow meter attached to the Pipeline and located on
Producer’s leased property.  Producer will install

 

4

--------------------------------------------------------------------------------


 

the flow meter and maintain (at its own expense) the accuracy of the flow meter
and ensure that it is NTEP-approved and inspected and certified by the State of
Illinois.  As requested by Bunge on no more than a quarterly basis, the
Contracting Parties will engage a third-party testing firm to test the accuracy
of the flow meter and will share equally the costs of such testing.  Producer
will maintain all flow meter records of Oil deliveries for at least one year
after their creation and provide copies of such records to Bunge upon request. 
Such flow meter records will determine the volume of Oil delivered via the
Pipeline for which Producer is obligated to pay pursuant to Article 4.  Producer
will report to Bunge the volume of any Oil delivery via the Pipeline to the
Facility at least once per day, or at such times as reasonably requested by
Bunge.

 

(c)                                  Origin Weights.  With regard to Oil
delivered to the Facility via truck, the volume of Oil delivered will be set in
accordance with weights determined at the point of origin of such Oil.

 

(d)                                 Standards.  All Oil delivered to the
Facility will meet the “Quality Standards” set forth in Exhibit B as evidenced
by the sampling and quality control procedures set forth in Exhibit B.  For Oil
delivered via truck, Bunge will provide a Certificate of Analysis for each
shipment.  If Bunge delivers Oil which does not meet the Quality Standards,
Producer may reject such Oil in accordance with Exhibit B and this Agreement.

 

(e)                                  Testing.  If Producer knows or reasonably
suspects that any Oil delivered by Bunge to the Facility does not meet the
Quality Standards (or permissible deviations therefrom), then Producer may
obtain, at Producer’s sole cost and expense, independent laboratory tests of the
affected Oil at a mutually agreed upon laboratory.  Producer shall immediately
notify Bunge of the testing of any Oil within 24 hours of its delivery to the
Facility and Producer shall promptly complete such testing.  Bunge shall have
the right, upon reasonable advance notice and at Bunge’s sole cost and expense,
to test Oil for which title has passed to Producer pursuant to Section 2.6.

 

2.6                                 Title.  Title, risk of loss, and
responsibility for the quality of Oil will pass to Producer when (a) such Oil
conveyed via the Pipeline crosses the inlet valve of the Supply Pump, or
(b) such Oil conveyed via truck is received by Producer.  If any Oil supplied
under this Agreement fails to comply with the terms of this Agreement as a
result of causes or conditions proven to have existed prior to the time when
title passed to Producer, then Producer’s exclusive remedy and recourse will be
to reject such non-compliant Oil (and provide Bunge with written notice of such
rejection) within 48 hours after the time of delivery (or have notified Bunge of
the testing of such Oil under Section 2.5(d) and promptly complete such
testing), in which case Bunge will replace such non-compliant Oil with a like
amount of compliant Oil.  In addition, Bunge shall only be obligated to replace
such non-compliant Oil to the extent that Producer has not processed and has
kept such non-compliant Oil segregated from other Oil at the Facility.  Producer
will make such non-compliant Oil available to Bunge for Bunge to remove from the
Facility at Bunge’s cost.  Bunge will not be responsible for any failure of Oil
to comply with the terms of this Agreement which results from causes or
conditions arising after the time title passes to Producer.  Any failure by
Producer to provide written notice of rejection as set forth in this Section 2.6
will be deemed an absolute and unconditional waiver of its rejection right and
any

 

5

--------------------------------------------------------------------------------


 

claims relating to such Oil.  At Bunge’s request, Producer will promptly deliver
to Bunge a representative sample of any rejected Oil.

 

2.7                                 Producer Use of Oil.  Producer can use the
Oil that it purchases under this Agreement for any of its internal business
purposes in connection with biodiesel at any location that it controls, or is
owned, managed or controlled by REG or any wholly-owned subsidiary of REG
(“Other REG Locations”).  For the sake of clarification, (a) Producer’s internal
business purposes do not include the sale of Oil to any person or entity other
than to Other REG Locations, and (b) Producer or REG are solely responsible for
the performance and cost of transporting any Oil from the Facility to any Other
REG Location.  Prior to transporting any Oil from the Facility to any Other REG
Location, Producer shall notify Bunge of such plan, to give Bunge an opportunity
to supply an equal amount of soybean oil to such Other REG Location from a
different Bunge facility.  Should Bunge desire to supply an equal quantity of
soybean oil to such Other REG Location from a different Bunge facility, Producer
shall have the option of purchasing the other soybean oil from Bunge, or
transporting the Oil from the Facility.  If Producer chooses to so purchase the
other soybean oil from Bunge, such purchase of soybean oil from a different
Bunge facility shall nonetheless count towards Producer’s purchases under
Section 3.2(a)(i), thereby reducing the Unpurchased Amount for such month as
computed under Section 3.2(a)(i).

 

2.8                                 Limits on Bunge Obligation to Flat Price
Oil.  Notwithstanding anything to the contrary in this Agreement, Bunge will
have no obligation to price any Oil under a proposed Specific Order at any time
prior to six months before the anticipated Effective Date.  Further, to the
extent that any Oil proposed to be priced under any Specific Order would cause
the aggregate quantity of Oil that has been priced under all then-existing
Specific Orders to exceed the Credit Limit (as defined below), then Bunge will
have no obligation to price such excess amount Oil at any time more than five
days before the first day of the month in which such excess Oil is proposed to
be delivered.  The “Credit Limit” will be a quantity of Oil to be set from
time-to-time by Bunge; provided that Producer will be entitled at any time to
require Bunge to identify the then-applicable Credit Limit.  Notwithstanding any
other provision in this Section 2.8, Bunge may agree to flat price in excess of
the Credit Limit if it is satisfied (in its sole discretion) with credit
enhancements or other protections proposed by Producer.

 

3.                                       Other Delivery Provisions.

 

3.1                                 Maximum Delivery Amounts.

 

(a)                                  Except as otherwise agreed in accordance
with Section 1.2 of this Agreement, Bunge will have no obligation to supply
Producer with any quantity of Oil in excess of (i) during any given month of a
Crop Year, the then-applicable Standard Monthly Amount (the “Maximum Monthly
Amount”), or (ii) during any given Crop Year, the product of (A) the
then-applicable Standard Monthly Amount, times (B) 12 (the “Maximum Aggregate
Amount”).  A “Crop Year” is a one-year period beginning October 1 and ending
September 30 the following year.

 

(b)                                 “Soybean Crop Production” is equal to the
product of (i) the total number of acres in the States of Illinois and Indiana
(combined) planted with soybeans multiplied

 

6

--------------------------------------------------------------------------------


 

by (ii) the bushels of soybeans yielded per acre.  The “Soybean Crop Production
Trend” for the Crop Year beginning October 1, 2008, will be 660 million bushels,
based on an assumed yield of 46.9 bushels/acre.  For all subsequent Crop Years
during the Term, the Soybean Crop Production Trend will be equal to the product
of (X) the prior year’s Soybean Crop Production Trend multiplied by (Y) 1 plus
the percentage increase in trend yield compared to the trend yield for the prior
Crop Year, as reported by the U.S. Department of Agriculture (“USDA”) in the
Annual Base Line Report, released at the USDA Federal Outlook Conference in
February of each year.

 

(c)                                  If the percentage ratio (the “Actual/Trend
Ratio”) of (i) the actual Soybean Crop Production projection for the given Crop
Year set forth in a USDA production report during such Crop Year to (ii) the
Soybean Crop Production Trend for such Crop Year results in an “Oil Reduction
Percentage” in accordance with Table 3.1(c), then the Monthly Maximum Amount for
all following months during such Crop Year will be reduced by a percentage
amount equal to such Oil Reduction Percentage.

 

Table 3.1(c)

 

Actual/Trend Ratio

 

Oil Reduction Percentage

Greater than 90%

 

Zero

90%

 

15%

Each percentage point less than 90%

 

An additional percentage point in addition to 15%

 

For example, if the actual Soybean Crop Production projection total for a Crop
Year is 574.2 million bushels and the Soybean Crop Production Trend for such
Crop Year was 660 million bushels, then the Actual/Trend Ratio would be 87% and
the Monthly Maximum Amount for every following month during such Crop Year would
be reduced by 18%.

 

(d)                                 If the Monthly Maximum Amounts during a Crop
Year have been reduced in accordance with Section 3.1(c), but a subsequent USDA
production report for another month during such Crop Year indicates that the
Actual/Trend Ratio is greater than 90%, then the Maximum Monthly Amount for the
following months during such Crop Year shall be restored to the original Maximum
Monthly Amount before applying any applicable Oil Reduction Percentage.

 

3.2                                 Unpurchased Amounts.

 

(a)                                  Notwithstanding anything to the contrary in
this Agreement, during the six-month period beginning October 1, 2008, Producer
will accept delivery of, and pay Bunge for, at least 5.75 million pounds of Oil,
and during all subsequent months during the Term, Producer will accept delivery
of, and pay Bunge for, at least 7.0 million pounds of Oil.  Producer will pay
Carrying Fees and Storage Interest on a monthly basis to Bunge on any
Unpurchased Amounts (as defined below) until such Unpurchased Amounts are
reduced to zero in accordance with Sections 3.2(b) and 3.3.

 

7

--------------------------------------------------------------------------------


 

(i)                                     For any month during the Term, an
“Unpurchased Amount” will be determined on the last day of such month and will
be equal to the number of pounds by which the amount of Oil which Producer is
obligated to purchase pursuant to Section 3.2(a) exceeded the amount of Oil that
Producer actually purchased during such month.

 

(ii)                                  For a given month, the “Carrying Fee” will
be equal to the product of: (A) the CBOT storage fees per pound for that month,
multiplied by (B) the aggregate of Producer’s Unpurchased Amounts.

 

(iii)                               For a given month, the “Storage Interest”
will be equal to one month’s interest at an annual rate equal to the prime rate
(as reported on the last business day of the previous month by the Wall Street
Journal) on the product of: (A) the closing CBOT futures price for the nearby
Oil contract on the last day of the month just prior to the given month plus the
applicable Basis, multiplied by (B) the aggregate of Producer’s Unpurchased
Amounts.

 

(b)                                 If the number of pounds of Oil purchased by
Producer during a month exceeds the amount of Oil which Producer is obligated to
purchase pursuant to Section 3.2(a) for such month, then the oldest Unpurchased
Amounts for which Producer is paying Carrying Fees and Storage Interest will be
reduced by such excess number of pounds.

 

3.3                                 Settlement Sales of Unpurchased Amounts.

 

(a)                                  Unless earlier reduced to zero pursuant to
Section 3.2(b), Bunge may conduct a Settlement Sale of each Unpurchased Amount
upon the 12-month anniversary of the first day of the month for which such
Unpurchased Amount was generated (e.g., Bunge may conduct a Settlement Sale on
May 1, 2010, of any Unpurchased Amount generated during the month beginning
May 1, 2009).  Following the completion of such Settlement Sale, and the payment
by the applicable party of any obligations generated thereby (as set forth in
this Section 3.3), the Unpurchased Amount sold in such Settlement Sale will be
reduced to zero for purposes of Section 3.2.

 

(b)                                 Producer may request by written notice to
Bunge at least 10 days in advance, that Bunge conduct a Settlement Sale of all
or any portion of its Unpurchased Amounts that have been determined to be
outstanding as of the date of such notice.

 

(c)                                  Notwithstanding anything to the contrary
herein, if at any time the aggregate of all Unpurchased Amounts exceeds 10
million pounds of Oil, then Bunge may conduct a Settlement Sale of all
Unpurchased Amounts of Oil in excess of such 10 million-pound limit.

 

(d)                                 In connection with any Settlement Sale of an
Unpurchased Amount (or deemed Settlement Sale under Section 3.3(f)), Producer
will pay to Bunge an “Unpurchased Amount Fee” equal to the product of (i) the
total number of pounds of Oil in the applicable Unpurchased Amount(s), times
(ii) $[***].

 

8

--------------------------------------------------------------------------------


 

(e)                                  Bunge may conduct a “Settlement Sale” by
attempting to sell on the open market an amount of soybean oil (deemed to be
sold from its Danville plant) equal to any specified Unpurchased Amount(s). 
Subject to Section 3.3(e), if the purchase price that Bunge receives in such
sale of oil is:

 

(i)                                     lower than the Total Price that would
have been applicable to such Unpurchased Amount under Section 4.1, then Producer
will pay to Bunge an amount equal to: the product of: (A) the difference between
the two prices, multiplied by (B) the quantity of Oil so sold by Bunge; or

 

(ii)                                  higher than the Total Price that would
have been applicable to such Unpurchased Amount under Section 4.1, then Bunge
will pay to Producer an amount equal to: the product of (A) the difference
between the two prices, multiplied by (B) the quantity of Oil so sold by Bunge.

 

(f)                                    If the Contracting Parties had not
entered into Specific Order(s) for any or all Unpurchased Amount(s), then on the
date that such a Settlement Sale would otherwise have occurred for such
Unpurchased Amount(s) under this Agreement, (i) Bunge will be deemed to have
conducted such a Settlement Sale, and (ii) Producer will pay the appropriate
Unpurchased Amount Fee to Bunge.

 

(g)                                 Producer shall pay Carrying Fees and Storage
Interest on any Unpurchased Amounts for any time period prior to the shipment of
any amount of Oil sold pursuant to a Settlement Sale.

 

3.4                                 Scheduled Facility Shutdown.  The Facility
and Bunge’s Oil processing facility are each subject to periodic shut-down
periods for the purpose of performing maintenance.  Each of the Contracting
Parties agree to provide reasonable notice to the other of any scheduled
shut-down periods and to reasonably cooperate in coordinating a mutually
agreeable shut-down period for both facilities.

 

4.                                       Price and Payment.

 

4.1                                 Price.  For all Oil delivered to the
Facility, Producer will pay Bunge a price per pound (the “Total Price”) equal to
the total of: (a) the Futures Price set by the Contracting Parties, plus (b) the
Basis (as defined in Schedule 4.1) set forth in the applicable Specific Order
for such Oil.

 

4.2                                 Transaction Fees.  For every 12-month period
during the Term commencing on the Effective Date, Producer will pay Bunge a
“Transaction Fee” equal to the product of (a) the total number of pounds of Oil
delivered to the Facility during the applicable 12-month period which complied
with the Quality Standards, times (b) $[***]; provided that if Bunge delivers
less than 112 million pounds of Oil to Producer within the applicable 12-month
period due to Producer’s (i) breach of this Agreement or (ii) failure to order
or accept a total of 112 million pounds of Oil (as reduced by the total amount
of Oil delivered by Bunge during such 12-month period that was properly rejected
by Producer for failure to comply with the Quality Standards), then the
Transaction Fee for such 12-month period will be $[***].

 

9

--------------------------------------------------------------------------------


 

4.3                                 Payments.

 

(a)                                  Producer will pay Bunge in advance each
Monday the Total Price for all Oil to be delivered under the applicable Weekly
Estimate that covers the seven-day period beginning on such Monday.  For any Oil
not covered by Specific Orders or a Weekly Estimate, Producer will pay Bunge in
advance the Total Price for such Oil before Bunge delivers such Oil.  Bunge
agrees to review the payment terms on or before April 1, 2009.  To the extent
Bunge determines, in its sole discretion, that market conditions and Producer’s
credit justify a change in such payment terms, then Bunge may notify Producer
that Bunge will deliver an invoice to Producer every Tuesday by 12:00 p.m.
Central Time during the Term (or the next business day if a Tuesday falls on a
national holiday) that bills Producer for the Total Price determined pursuant to
Section 4.1 for all Oil delivered to the Facility during the seven-day period
ending at 11:59 p.m. on the Friday four days before the applicable Tuesday.  If
Bunge has made such a determination, then Producer would be permitted to pay
each such invoice by 12:00 p.m. Central Time on the day after Bunge delivers
such invoice

 

(b)                                 Within 10 days after the end of any month
with regard to which Producer is obligated to pay Carrying Fees and/or Storage
Interest, Producer will pay to Bunge all such Carrying Fees and/or Storage
Interest.

 

(c)                                  Within 10 days after Bunge conducts a
Settlement Sale (or is deemed to have conducted such a Settlement Sale), the
applicable Contracting Party will pay to the other Contracting Party any sums
required to be paid under Section 3.3(d), (e), or (f).

 

(d)                                 Within 10 days after the end of each
12-month period contemplated by Section 4.2, Producer will pay to Bunge the
Transaction Fee applicable to such period.

 

(e)                                  Interest will accrue on amounts past due at
a rate per annum equal to the lesser of (a) the prime rate (as reported on the
last business day of the previous month by the Wall Street Journal) plus 2%, and
(b) the highest rate permitted by law.  All amounts due to Bunge under this
Agreement will be paid by wire transfer without setoff, counterclaim or
deduction.

 

4.4                                 Tax.  For purposes of personal property
taxation and/or assessment or other similar taxation, if any, any tax assessed
on Oil received, handled, delivered, stored or loaded by Bunge for the account
and benefit of Producer will be the responsibility of Producer, and at no time
will Bunge be responsible for the payment of any such tax.

 

4.5                                 REG Preferred Stock.  In addition to the
price and payment set forth in this Section 4, REG shall issue and cause to be
delivered by Producer to Bunge, and Producer shall deliver to Bunge upon the
Effective Date, One Hundred Twenty Seven Thousand, Two Hundred Seventy-Three
(127,273) shares of REG’s Series B Preferred Stock, which shares shall be
subject to (i) the same representations, warranties, limitations and
restrictions as contained in Sections 2.20, 2.21, 2.22, 2.23, 2.24, 2.25 and
5.10 of the Purchase Agreement and (ii) the Amended and Restated Stockholder
Agreement dated July 18, 2007.  Bunge agrees to execute all

 

10

--------------------------------------------------------------------------------


 

documents as may be reasonably requested by REG related to the issuance of REG’s
Series B Preferred Stock to Bunge.

 

5.                                       Term and Termination.

 

5.1                                 Term.  The “Term” of this Agreement will
begin upon the Effective Date and, unless earlier terminated in accordance with
the terms hereof, will expire upon the sixth anniversary of the Effective Date;
provided that Producer may renew this Agreement for an additional two-year
period by giving a written renewal notice to Bunge and REG no later than 12
months prior to expiration of the initial terms.

 

5.2                                 Termination Rights.

 

(a)                                  Either Contracting Party may terminate this
Agreement immediately upon notice to the other Contracting Party if such other
Contracting Party has (i) materially breached any representation, warranty, or
obligation under this Agreement, and (ii) failed to remedy such breach within
thirty (30) days after the terminating Party has given notice of such breach, or
if such breach cannot reasonably be cured within such 30-day period, such other
Party has failed to commence and diligently pursue remedy of the breach and
failed to remedy such breach not later than 120 days after the terminating Party
has given notice of such breach.

 

(b)                                 Bunge may terminate this Agreement
immediately upon notice to Producer if Producer fails to pay any amount due
under this Agreement within ten (10) days after Bunge gives Producer written
notice of such nonpayment.

 

(c)                                  Either Contracting Party may terminate this
Agreement immediately upon notice to the other Contracting Party if (i) such
other Contracting Party files a petition for adjudication as a bankrupt, for
reorganization or for an arrangement under any bankruptcy or insolvency law,
(ii) an involuntary petition under such law is filed against such other
Contracting Party and is not dismissed, vacated or stayed within sixty (60) days
thereafter, (iii) such other Contracting Party makes an assignment of all or
substantially all of its assets for the benefit of creditors.

 

(d)                                 Bunge may terminate this Agreement
immediately upon notice to Producer if there is a Change of Control of
Producer.  A “Change of Control” occurs upon any of: (i) a sale of all or
substantially all of the assets of Producer; (ii) a merger or consolidation
involving Producer, excluding a merger or consolidation after which 50% or more
of the outstanding voting equity interests of Producer continue to be held by
the same holders that held 50% of more of the outstanding voting equity
interests of Producer immediately before such merger or consolidation; or
(iii) any issuance and/or acquisition of voting equity interests of Producer
that results in a person or entity holding 50% or more of the outstanding voting
equity interests of Producer, excluding any underwriter in any firmly
underwritten offering and excluding any persons or entities that collectively
held 50% of more of the outstanding voting equity interests of Producer
immediately before such issuance or acquisition.  Notwithstanding the foregoing,
a Change of Control will be deemed not to have occurred if (A) there has been a
sale of all or substantially all

 

11

--------------------------------------------------------------------------------


 

of the assets of Producer to REG or any of its Affiliates, a merger or
consolidation of Producer into REG or any of its Affiliates, or an issuance
and/or acquisition of voting equity interests of Producer that results in REG or
any of its Affiliates holding 50% or more of the outstanding voting equity
interests of Producer, and (B) Bunge has agreed in writing, in its reasonable
discretion, that REG has guaranteed all of Producer’s obligations under this
Agreement and that such guarantee is sufficient to ensure payment of such
obligations.

 

(e)                                  Either Contracting Party may terminate this
Agreement in accordance with Section 9.3 hereof.

 

(f)                                    Bunge may terminate this Agreement
immediately upon the dissolution of Producer, unless (A) Producer’s assets are
acquired by REG or any of its Affiliates which assumes the performance of this
Agreement, and (B) Bunge has agreed in writing, in its reasonable discretion,
that REG has guaranteed all of Producer’s obligations under this Agreement and
that such guarantee is sufficient to ensure payment of such obligations.

 

5.3                                 Survival.  The provisions of this Agreement
which expressly or by their nature survive expiration or termination of this
Agreement, including, but not limited to, Sections 4.3, 5.3, 7, 8, 9, 13 and 14,
will remain in effect after the expiration or termination of this Agreement.

 

6.                                       Disclaimer of Warranties.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION AND THE AGREEMENT, BUNGE MAKES NO STATUTORY,
WRITTEN, ORAL, EXPRESSED OR IMPLIED WARRANTIES, REPRESENTATIONS OR GUARANTEES OF
ANY KIND CONCERNING THE OIL SOLD UNDER THIS AGREEMENT, OR ITS QUALITY, SOURCE,
OR CHARACTERISTICS, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE.  NOTWITHSTANDING, BUNGE WARRANTS THAT AT
THE TIME TITLE TO OIL PASSES TO PRODUCER:

 

(a)                                  BUNGE WILL HAVE DEFENSIBLE TITLE TO SUCH
OIL; AND

 

(b)                                 BUNGE WILL HAVE THE RIGHT TO SELL SUCH OIL
FREE OF LIENS, ENCUMBERANCES AND ADVERSE CLAIMS OF ANY KIND.

 

7.                                       Limitation of Liability.  In no event
will either Contracting Party (or any of its officers, directors, employees,
agents or Affiliates) be liable to the other Party for any special, incidental
or consequential damages arising out of or related to this Agreement (including,
but not limited to, damages for lost profits or income).  For purposes of this
Agreement: (a) the term “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the party specified, with “control” or  “controlled”
meaning the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or voting interests, by contract or otherwise;
and (b) the term “Person” shall mean any individual, general partnership,
limited partnership, limited liability company, joint venture, trust, business
trust, cooperative, association or other entity of whatever nature.

 

12

--------------------------------------------------------------------------------


 

8.                                       Remedies.

 

8.1                                 Bunge’s Remedies.

 

(a)                                  Bunge may immediately suspend its
performance under this Agreement until Producer has paid all amounts due under
this Agreement if Producer fails to pay any amount upon the date when such
amount is due under this Agreement.

 

(b)                                 Bunge may specifically enforce Producer’s
obligation to purchase exclusively from Bunge any Oil needed to operate the
Facility as provided in this Agreement.

 

(c)                                  No right, power or remedy conferred by this
Agreement will be exclusive of any other right, power or remedy now or hereafter
available to Bunge at law, in equity, by statute or otherwise.

 

8.2                                 Producer’s Remedies.  If Bunge does not
deliver to Producer the quantities of Oil required of Bunge under this
Agreement, Producer may obtain substitute quantities of Oil from other sources. 
PRODUCER’S EXCLUSIVE REMEDY, WHETHER IN TORT, CONTRACT, OR OTHERWISE WITH
RESPECT TO THE FAILURE BY BUNGE TO DELIVER OIL IN THE QUANTITIES REQUIRED BY
THIS AGREEMENT WILL BE FOR BUNGE TO REIMBURSE PRODUCER FOR ITS REASONABLE COSTS
TO COVER BY OBTAINING SUBSTITUTE QUANTITIES OF OIL.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION 8.2, BUNGE WILL NOT BE LIABLE FOR ANY DAMAGES OR COSTS
ASSOCIATED WITH THE FAILURE OF PRODUCER TO OBTAIN SUCH REPLACEMENT OIL.

 

9.                                       Force Majeure.

 

9.1                                 Definition of Force Majeure Event.  Each of
the Contracting Parties is excused from performing its obligations under this
Agreement to the extent that such performance is prevented by an act or event (a
“Force Majeure Event”) whether or not foreseen, that: (i) is beyond the
reasonable control of, and is not due to the fault or negligence of, such
Contracting Party, and (ii) could not have been avoided by such Contracting
Party’s exercise of due diligence, including, but not limited to, a labor
controversy, strike, lockout, boycott, transportation stoppage, action of a
court or public authority, fire, flood, earthquake, storm, war, civil strife,
terrorist action, epidemic, or act of God; provided that a Force Majeure Event
will not include economic hardship, changes in market conditions, or
insufficiency of funds.  Notwithstanding the foregoing sentence, a Force Majeure
Event does not excuse any obligation to make any payment required by this
Agreement (including but not limited to Section 3.2) and will not affect Bunge’s
right to terminate this Agreement pursuant to Section 5.2(b)(ii).  For the
purpose of clarification and not for purposes of limitation, an act or event
which occurs at Bunge’s existing oil processing facility in Danville, Illinois
that prevents Bunge’s performance under this Agreement through use of such
processing facility shall be considered a Force Majeure Event under this
Agreement.

 

9.2                                 Conditions Regarding Force Majeure Event.  A
Contracting Party claiming a Force Majeure Event must: (i) use commercially
reasonable efforts to cure, mitigate, or remedy the effects of its
nonperformance; provided that neither Contracting Party will have any obligation
hereunder to settle a strike or labor dispute; (ii) bear the burden of
demonstrating its existence; and

 

13

--------------------------------------------------------------------------------


 

(iii) notify the other Contracting Party of the occurrence of the Force Majeure
Event as quickly as reasonably possible, but no later than five business days
after learning of the occurrence of the Force Majeure Event.  Any Contracting
Party that fails to notify the other Contracting Party of the occurrence of a
Force Majeure Event as required by this Section 9.2 will forfeit its right to
excuse performance of its obligations due to such Force Majeure Event.  When a
Contracting Party claiming a Force Majeure Event is able to resume performance
of its obligations under this Agreement, it will immediately give the other
Contracting Party notice to that effect and resume performance.  For the purpose
of clarification and not for purposes of limitation, if a Force Majeure Event
occurs which impedes Bunge’s ability to provide quantities of Oil in accordance
with this Agreement (which, for purposes of clarification and not for purposes
of limitation, shall include a Force Majeure Event occurring at Bunge’s existing
oil processing facility in Danville, Illinois that prevents Bunge’s performance
under this Agreement through use of such processing facility), Bunge shall
reasonably cooperate with Producer to obtain substitute quantities of Oil from
other sources during the period Bunge is excused from performance as a result of
such event, but Bunge’s obligation pursuant to this Section 9.2 to cure,
mitigate or remedy the effects of its nonperformance shall not include an
obligation for Bunge to identify, contract for or otherwise act on Producer’s
behalf in obtaining substitute quantities of Oil from other sources and Bunge
shall not be obligated to pay any additional costs for procuring substitute Oil
pursuant to Section 8.2 or otherwise; provided, however, that Bunge may offer to
Producer and Producer may purchase from Bunge, in each Contracting Party’s
discretion, substitute Oil from other sources at a price which will include any
additional delivery or other costs. During the time that Bunge’s performance is
suspended under this Agreement as a result of a Force Majeure Event, Producer’s
obligations to purchase minimum quantities of Oil as set forth in this Agreement
shall be suspended.

 

9.3                                 Third Parties; Termination.  During any
period that a Contracting Party claiming a Force Majeure Event is excused from
performance under this Agreement, the other Contracting Party may accept
performance from other parties as it may reasonably determine under the
circumstances.  If a Contracting Party has not performed under this Agreement
due to a Force Majeure Event for four consecutive months or more, the other
Contracting Party may terminate this Agreement immediately upon notice to the
non-performing Contracting Party.

 

10.                                 Insurance.

 

10.1                           Workers’ Compensation.  Each of the Contracting
Parties warrants to the other that all of its employees that provide services
under this Agreement will be covered as required by law for workers’
compensation and employer’s liability insurance.

 

10.2                           Other Required Coverage.

 

(a)                                  Each of the Contracting Parties will
maintain automobile liability insurance against claims for bodily injury, death
and property damage, with limits of not less than $1,000,000 per person and not
less than $1,000,000 per accident or occurrence; alternatively, combined single
limits of not less than $1,000,000.  Such insurance will name the other
Contracting Party, its parents, subsidiaries and Affiliates as additional
insureds thereunder.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Each of the Contracting Parties will
maintain commercial general liability insurance (including, without limitation,
coverage for Contractual Liability and Products/Completed Operations) against
claims for bodily injury, death and property damage, with limits of not less
than $10,000,000 in one accident or occurrence; alternatively, combined single
limits of not less than $10,000,000 each accident or occurrence, $10,000,000
Products/Completed Operations aggregate and $10,000,000 general aggregate.  The
foregoing insurance maintained by Producer will name Bunge, its parents,
subsidiaries and Affiliates as additional insureds thereunder.  The foregoing
insurance maintained by Bunge will name Producer, its parents, subsidiaries and
Affiliates as additional insureds under Bunge’s broad form vendors endorsement
to Bunge’s general liability policy.

 

(c)                                  Producer shall secure, pay for and maintain
Pollution Legal Liability insurance covering losses caused by pollution
conditions that arise from the operations of Producer.  This insurance shall
provide coverage for bodily injury, including death; loss or damage to property,
including loss of use of damaged property or of property that has not been
physically injured; cleanup costs; and costs and expenses incurred in the
investigation, defense, or settlement of claims.  This coverage shall be
maintained in force for the Term of this Agreement with available limits of not
less than $5,000,000.00 per occurrence.  Bunge, its parents, subsidiaries, and
Affiliates shall be named as an additional insured and such coverage shall not
require the exhaustion of any other coverage.

 

(d)                                 The minimum limits of coverage required by
this Agreement may be satisfied by a combination of primary and excess or
umbrella insurance policies; provided that any such excess or umbrella insurance
policies follow the form of the primary insurances and contain a drop down
provision in case of exhaustion of underlying limits and/or aggregates. 
Policies provided hereunder shall provide for thirty (30) days prior written
notice of any cancellation or material change.

 

10.3                           Policy Requirements.  All insurance policies
required by this Agreement will (a) provide coverage on an “occurrence” basis
(other than Pollution Legal Liability insurance which shall be on a claims made
basis); (b) provide that no cancellation, non-renewal or material change will be
effected without giving the other Contracting Party at least ten days’ prior
written notice; and (c) be valid and enforceable policies issued by insurers of
recognized responsibility, properly licensed in the State where the Facility is
located, with an A.M. Best’s Rating of A- or better and Class VII or better. 
Such insurance policies will not contain a cross-liability exclusion or an
exclusion for punitive or exemplary damages where insurable under law.  Prior to
the Effective Date and, thereafter, within five business days of renewal,
certificates and endorsements of such insurance will be delivered to the other
Contracting Party, as appropriate, as evidence of the specified insurance
coverage.  From time to time, upon a Contracting Party’s request, the other
Contracting Party will provide the requesting Contracting Party, within five
business days, a certificate of insurance evidencing the required coverage to be
maintained hereunder.

 

11.                                 Relationship of Parties.  This Agreement
creates no relationship other than those of seller and buyer between the
Contracting Parties hereto.  Specifically, there is no agency, partnership,

 

15

--------------------------------------------------------------------------------


 

joint venture or other joint or mutual enterprise or undertaking created hereby
and no Contracting Party, or any of such Contracting Party’s representatives,
agents or employees, will be deemed to be the representative, agent or employee
of the other Contracting Party.  No Contracting Party will have authority to act
on behalf of or bind any other Contracting Party, except as otherwise
specifically agreed.  In addition, there is no agency, partnership, joint
venture or other joint or mutual enterprise or undertaking created hereby
between Bunge and REG, and none of Bunge, or any of its representatives, agents
or employees, will be deemed to be the representative, agent or employee of REG.
REG will not have authority to act on behalf of or bind Bunge in any way.

 

12.                               Confidentiality.

 

12.1                           Definition of Confidential Information.  The term
“Confidential Information” means all material or information relating to a
Contracting Party’s business operations and affairs (including trade secrets)
that such Contracting Party treats as confidential.  Without limiting the
generality of the foregoing, all information regarding quantities of Oil
requested, supplied, or capable of being supplied and any pricing matter under
this Agreement will be deemed to be Confidential Information of the appropriate
Contracting Party.

 

12.2                           Use of Confidential Information.  During the Term
and for three years thereafter, no Contracting Party will (a) use any
Confidential Information of the other Contracting Party for any purpose other
than in accordance with this Agreement or for its and its Affiliates’ internal
business purposes, or (b) disclose Confidential Information to any person,
except to its personnel (and its Affiliates’ personnel) who are subject to
nondisclosure obligations comparable in scope to this Section 12 and who have a
need to know such Confidential Information in order to perform under this
Agreement.  Notwithstanding the foregoing, the Contracting Parties acknowledge
that Bunge and its Affiliates may perform services for other third parties
similar to the services provided to Producer hereunder and that the disclosure
or use by Bunge or its Affiliates of Confidential Information in the course of
the provision of such services or for Bunge’s and its Affiliates’ own internal
business purposes shall not be considered a violation of this Section 12.

 

12.3                           Disclosure of Confidential Information. 
Notwithstanding Section 12.2, any Contracting Party may use for any purpose or
disclose any material or information that it can demonstrate (i) is or becomes
publicly known through no act or fault of such Contracting Party; (ii) is
developed independently by such Contracting Party without reference to the other
Contracting Party’s Confidential Information; (iii) is known by such Contracting
Party when disclosed by the other Contracting Party, and such Contracting Party
does not then have a duty to maintain its confidentiality; or (iv) is rightfully
obtained by such Contracting Party from a third party not obligated to preserve
its confidentiality who did not receive the material or information directly or
indirectly from the other Contracting Party.  A Contracting Party also may
disclose another Contracting Party’s Confidential Information to the extent
required by a court or other governmental authority (and including necessary
disclosures pursuant to requirements of the Securities Exchange Commission
(“SEC”) or state securities bureaus), provided that the disclosing Contracting
Party (a) gives the other Contracting Party advance written notice of the
disclosure, (b) uses reasonable efforts to resist disclosing the Confidential
Information, (c) cooperates with the other Contracting Party on request to
obtain a protective order or otherwise limit the disclosure (including the
redaction of information relating to Bunge and/or

 

16

--------------------------------------------------------------------------------


 

this Agreement requested by Bunge and determined not to be required for
disclosure), and (d) as soon as reasonably possible, provides a letter from its
counsel confirming that such Confidential Information is, in fact, required to
be disclosed.

 

12.4                           Injunctive Relief.  Each Contracting Party
acknowledges and agrees that its breach or threatened breach of any provision of
this Section 12 would cause the other Contracting Party irreparable injury for
which it would not have an adequate remedy at law.  In the event of a breach or
threatened breach, the non-breaching Contracting Party will be entitled to
injunctive relief in addition to all other remedies it may have at law or in
equity.

 

13.                               Governing Law; Disputes.

 

13.1                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Missouri, excluding
any applicable conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

 

13.2                           Notice of Dispute.  If any dispute shall arise
under or in connection with this Agreement, the Contracting Parties hereto agree
to follow the procedures set forth in this Section 13 in an effort to resolve
the dispute prior to the commencement of any formal proceedings; provided,
however, that either Contracting Party may institute judicial proceedings
seeking equitable relief or remedies without following the procedures set forth
herein.  The Contracting Parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement, the breach, termination,
or validity hereof, or the transactions contemplated herein promptly by
negotiation between representatives who have authority to settle the
controversy.  Either Contracting Party may give the other Contracting Party
written notice that a dispute exists (a “Notice of Dispute”) setting forth a
statement of such Party’s position.  Within twenty (20) business days of the
delivery of the Notice of Dispute, representatives of the Contracting Parties
shall meet at a mutually acceptable time and place, and thereafter as long as
they both reasonably deem necessary, to exchange relevant information and
attempt to resolve the dispute.  If the matter has not been resolved within
thirty (30) days of the disputing Contracting Party’s delivering its Notice of
Dispute, the dispute shall be referred to the respective presidents, general
managers or comparable senior executives of the Contracting Parties who shall
within twenty (20) additional days meet to attempt in good faith to resolve the
dispute.

 

13.3                           Mediation.  If the matter still has not been
resolved within sixty (60) days of the delivery of the Notice of Dispute, then
either Contracting Party may seek to resolve the dispute through mediation
administered by the Commercial Mediation Rules of the American Arbitration
Association.  If the Contracting Parties fail to resolve the dispute within
twenty-one (21) days after starting mediation, then either Contracting Party may
initiate appropriate proceedings to obtain a judicial resolution of the dispute.

 

13.4                           Negotiations; Jurisdictional Matters.  If a
representative of any Contracting Party intends to be accompanied at a meeting
by an attorney, the other negotiator shall be given at least three (3) business
days’ notice of such intention and may also be accompanied by an attorney.  All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and similar state rules of

 

17

--------------------------------------------------------------------------------


 

evidence.  Any proceeding initiated by either Contracting Party hereto shall be
commenced and prosecuted in the United States District Courts for the Eastern
District of Missouri or the state courts in St. Louis County, Missouri, and any
courts to which an appeal may be taken, and each Contracting Party hereby
consents to and submits to the personal jurisdiction of each of such courts.

 

13.5                           Waiver of Jury Trial.  EACH CONTRACTING PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

14.                               Notices.  All notices required or permitted
under this Agreement will be in writing and will be deemed given and made:
(i) if by personal delivery, on the date of such delivery, (ii) if by facsimile,
on the date sent (as evidenced by confirmation of transmission by the
transmitting equipment), (iii) if by nationally recognized overnight courier, on
the next business day following deposit, and (iv) if by certified mail, return
receipt requested, postage prepaid, on the third business day following such
mailing; in each case addressed to the address or facsimile number shown below
for such Contracting Party or REG, or such other address or facsimile number as
such Contracting Party or REG may give to the other Contracting Party or REG by
notice:

 

In the case of Bunge:

 

Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, MO 63146

 

 

Attn: Senior Vice President - Oils

 

 

Facsimile: (314) 292-2146

 

 

 

With a copy to:

 

Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, MO 63146

 

 

Attn: General Counsel

 

 

Facsimile: (314) 292-2521

 

 

 

In the case of Producer:

 

Blackhawk Biofuels, LLC

 

 

22 Chicago Avenue

 

 

Freeport, IL 61032-4230

 

 

Attn: Ron Meyers

 

 

Facsimile: (815) 235-4727

 

 

 

With a copy to:

 

Lindquist & Vennum, PLLP

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, MN 55402-2274

 

 

Attn: Dean R. Edstrom, Esq.

 

 

Facsimile: (612)-371-3207

 

18

--------------------------------------------------------------------------------


 

In the case of REG:

 

Renewable Energy Group, Inc.

 

 

416 S Bell Avenue, PO Box 888

 

 

Ames, IA 50010-0888

 

 

Attn: Nile Ramsbottom

 

 

Facsimile: 515-239-8019

 

 

 

With a copy to:

 

Wilcox, Polking, Gerken, Schwarzkopf & Copeland, P.C.

 

 

115 E. Lincolnway, Suite 200

 

 

Jefferson, IA 50129

 

 

Attn: John Gerken

 

 

Facsimile: 515-386-8531

 

15.                               Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the Contracting
Parties with respect to the subject matter hereof.  Subject to Section 16, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the Contracting Parties.

 

16.                               Amendments; Waiver.  The Contracting Parties
and REG may amend this Agreement only by a written agreement of the Contracting
Parties and REG.  In the event of a conflict between the terms of this Agreement
and the terms contained in a Specific Order, the terms of this Agreement shall
control.  No provision of this Agreement may be waived, except as expressly
provided herein or pursuant to a writing signed by the Contracting Party against
whom the waiver is sought to be enforced.  No failure or delay in exercising any
right or remedy or requiring the satisfaction of any condition under this
Agreement, and no “course of dealing” between the Contracting Parties, operates
as a waiver or estoppel of any right, remedy or condition.  A waiver made in
writing on one occasion is effective only in that instance and only for the
purpose that it is given and is not to be construed as a waiver on any future
occasion or against any other person.

 

17.                               Assignment.

 

17.1                           No Assignment.  No Contracting Party may assign
this Agreement, or assign or delegate any of its rights, interests, or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Contracting Party, and any
purported assignment or delegation without such consent will be void.

 

17.2                           Permitted Assignments Without Consent. 
Notwithstanding Section 17.1, (a) Bunge may assign this Agreement, or assign or
delegate any of its rights, interests, or obligations under this Agreement, to
any of its Affiliates without Producer’s prior written consent; (b) Producer may
assign this Agreement, or assign or delegate any of its rights, interests, or
obligations under this Agreement, to REG or any of REG’s Affiliates without
Bunge’s prior written consent, but only to the extent that Bunge has agreed in
writing, in its reasonable discretion, that REG has guaranteed all of Producer’s
obligations under this Agreement and that such guarantee is sufficient to ensure
payment of such obligations, and only if such assignment has been consented to
by Fifth Third Bank; and (c) Producer may assign this Agreement, or

 

19

--------------------------------------------------------------------------------


 

assign or delegate any of its rights, interests, or obligations under this
Agreement, to Fifth Third Bank pursuant to that certain Assignment of Oil
Feedstock Supply Agreement between Producer and Fifth Third Bank, dated as of
even date herewith, to the extent that (i) such assignment is required by that
certain Loan Agreement between Producer and Fifth Third Bank, dated as of even
date herewith, and (ii) such assignment is permitted by that certain Oil Supply
Cure Rights Agreement between Bunge and Fifth Third Bank, dated as of even date
herewith.  Producer may only effect an assignment to Fifth Third Bank as
contemplated by this Section 17 to the extent that Producer delivers to Bunge,
at least ten (10) days prior to any such assignment, (A) a written notice of
such assignment and (B) a copy of the instrument of assignment in form and
substance reasonably acceptable to Bunge, which approval will not be
unreasonably withheld, conditioned or delayed.

 

17.3                           Permitted Assignment by Fifth Third Bank.  To the
extent that Fifth Third Bank becomes an assignee of this Agreement in accordance
with this Section 17, Fifth Third Bank may assign its interest in this Agreement
to any third party that has acquired all of Producer’s interest in that certain
Ground Lease Agreement between Bunge Milling, Inc. and Producer, dated as of
even date herewith, provided that such assignment is made in accordance with
(a) the terms of that certain Landlord and Mortgagee Agreement between Bunge
Milling, Inc. and Producer, dated as of even date herewith, and (b) the Oil
Supply Cure Rights Agreement described in Section 17.2.

 

17.4                           Successors and Assigns.  Subject to
Sections 17.1, 17.2, and 17.3, this Agreement binds and benefits the Contracting
Parties and their respective permitted successors and assigns.  Notwithstanding
anything to the contrary, REG may not assign any of its rights or obligations
under this Agreement.

 

18.                               Severability.  If a court or arbitrator with
proper jurisdiction determines that any provision of this Agreement is illegal,
invalid, or unenforceable, the remaining provisions of this Agreement remain in
full force.  The Contracting Parties will negotiate in good faith to replace
such illegal, invalid, or unenforceable provision with a legal, valid, and
enforceable provision that carries out the Contracting Parties’ intentions to
the greatest lawful extent under this Agreement.

 

19.                               Interpretation.  Each Contracting Party has
been represented by counsel during the negotiation of this Agreement and agrees
that any ambiguity in this Agreement will not be construed against one of the
Contracting Parties.

 

20.                               Further Assurances.  Each Contracting Party
(and REG, if applicable) will execute and cause to be delivered to the other
Contracting Party (and REG, if applicable) such instruments and other documents,
and will take such other actions, as the other Contracting Party (and REG, if
applicable) may reasonably request for the purpose of carrying out or evidencing
any of the transactions contemplated by this Agreement.

 

21.                               Counterparts.  This Agreement may be executed
by the Contracting Parties and REG by facsimile and in separate counterparts,
each of which when so executed will be deemed to be an original and all of which
together will constitute one and the same agreement.

 

20

--------------------------------------------------------------------------------


 

[Signature page follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Contracting Parties and REG have caused this Agreement
to be executed the day and year first above written.

 

 

BUNGE NORTH AMERICA, INC.

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

 

By:

/S/   Eric Hakmiller

 

By:

 

/S/   Ronald L. Mapes

Name:

 

Eric Hakmiller

 

 

Ronald L. Mapes, Chair

Title:

 

VP Bunge Biofuels

 

 

 

 

RENEWABLE ENERGY GROUP, INC.

 

 

By:

/S/   Jeffrey Stroburg

 

Jeffrey Stroburg, CEO & Chairman of the Board

 

 

 

OIL FEEDSTOCK SUPPLY AGREEMENT SIGNATURE PAGE

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

1.                                     The Contracting Parties will mutually
determine the “Basis” under each Specific Order, based in part upon reference
to:

 

(a)                                 The basis that Bunge charges to third
parties for oil originally processed at Danville, Illinois;

 

(b)                                The basis that Bunge charges to its
affiliates for oil originally processed at Danville, Illinois;

 

(c)                                 The basis paid by Producer and/or Bunge for
other oil, as delivered to the Facility;

 

(d)                                The basis paid by Producer for oil delivered
to other locations, with the price adjusted to reflect the freight differential
to the Facility;

 

(e)                                 The basis that Bunge charges for oil
originally processed at locations other than Danville, Illinois that is
delivered to other locations, with the price adjusted to reflect the freight
differential to the Facility; and

 

(f)                                   Any other published materials regarding
basis.

 

2.                                     Bunge will pass through to Producer with
no mark-up for Bunge’s benefit all transportation charges for Oil originally
processed at a facility other than in Danville, Illinois; provided that Bunge
will use commercially reasonable efforts to negotiate the lowest possible
transportation rates.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF SPECIFIC ORDER

 

[to be inserted as subsequently agreed by the Contracting Parties]

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

QUALITY STANDARDS

 

Crude degummed soybean oil per NOPA specifications except as below:

 

Maximum 1.0% FFA by weight

Maximum 0.2% Moisture

Maximum 0.1% Impurities

Maximum 200 ppm Phosphorus

Maximum 100 ppm Calcium

Maximum 70 ppm Magnesium

Maximum 10 ppm Sulfur

Maximum 1.5% Unsaponifiables

 

The chemical analysis to determine quality will include the qualitative test for
fish oil and marine animal oils as prescribed by AOAC Method No. 974.20 and will
be negative.

 

Physical Requirements:

 

Crude Degummed Soybean Oil will be pure soybean oil. It will be produced from
fair average quality crude soybean oil from which the major portion of the gums
naturally present has been removed by hydration and mechanical or physical
separation.

 

Quality Sampling and Control Procedures:

 

Prior to Beginning Use:

 

·                  Agitate Bunge’s Tank #10 using maximum mechanical agitation
and pump circulation to achieve homogeneity.

·                  After homogeneity is assured, Bunge to zone sample Tank #10
every ten feet including three bottom samples.

·                  Bunge/BCA laboratory analysis to ensure that zone samples
meet Quality Standards in this Exhibit B.

·                  All analytical results must minimally meet NOPA
specifications for de-gummed soy bean oil.  Residual hexane levels must meet the
requirements in any existing applicable governmental permits.

 

Ongoing Quality Procedures:

 

·                  Bunge to provide a certificate of analysis for any day tanks
that are transferred to Tank #10.  All samples to minimally meet NOPA
specifications for degummed soy bean oil.

 

25

--------------------------------------------------------------------------------